United States Court of Appeals
                       For the Eighth Circuit
                   ___________________________

                           No. 17-1210
                   ___________________________

                            Clifford J. Schuett

                  lllllllllllllllllllll Plaintiff - Appellant

                                      v.

                     L. LaRiva, Warden; M. Smith

                 lllllllllllllllllllll Defendants - Appellees
                                  ____________

                Appeal from United States District Court
               for the District of Minnesota - Minneapolis
                              ____________

                      Submitted: September 7, 2017
                       Filed: September 12, 2017
                             [Unpublished]
                             ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.
      In this pro se civil-rights action, federal prisoner Clifford Schuett appeals after
the District Court1 dismissed his lawsuit without prejudice for failure to exhaust
administrative remedies. He has also moved for appointment of counsel.

       We have reviewed the record and the parties’ arguments on appeal, and we
conclude that dismissal was appropriate. See 42 U.S.C. § 1997e(a) (requiring
exhaustion of available administrative remedies before a prisoner may bring a federal
action challenging prison conditions under the Prison Litigation Reform Act
(PLRA)); King v. Iowa Dep’t of Corr., 598 F.3d 1051, 1052 (8th Cir.) (reviewing
de novo a dismissal under § 1997e(a)), cert. denied, 562 U.S. 966 (2010); Johnson v.
Jones, 340 F.3d 624, 627 (8th Cir. 2003) (“Under the plain language of section
1997e(a), an inmate must exhaust administrative remedies before filing suit in federal
court.”); see also McAlphin v. Toney, 375 F.3d 753, 755 (8th Cir. 2004) (per curiam)
(“[A] claim falling within the imminent danger exception to 28 U.S.C. § 1915(g) must
nonetheless meet the mandatory exhaustion requirements of 42 U.S.C. § 1997e(a).”).

     We affirm the District Court and deny Schuett’s motion for appointment of
counsel.
                    ______________________________




      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota, partially adopting the report and recommendations of the
Honorable Steven E. Rau, United States Magistrate Judge for the District of
Minnesota.

                                          -2-